UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2429



In Re: SYED H. (NAYYAR) ZAIDI,

                                                        Petitioner.



       On Petition for Writ of Prohibition. (CA-97-467-A)


Submitted:   November 25, 1997           Decided:   January 6, 1998


Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Syed H. Zaidi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Syed H. (Nayyar) Zaidi filed a petition for a writ to compel

and to prohibit requesting that this court compel the United States

Attorney to act on Zaidi's complaint that the Plaintiff in an on-
going civil suit involving Zaidi made improper service of process

and committed perjury and prohibit the United States Attorney from

using the excuse, "scarce prosecutorial resources."

     A writ of prohibition is an extraordinary remedy; the writ

should issue only where the petitioner's right to the remedy is

clear and indisputable, see In re Vargas, 723 F.2d 1461, 1468 (10th
Cir. 1983), and where the petitioner has not other adequate means

of relief. See In re Banker's Trust Co., 775 F.2d 545, 547 (3d Cir.
1985); see also In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

     We deny Zaidi's petition for a writ to compel and to prohibit

because he fails to show that his right to such relief is clear and

indisputable * and that he has exhausted all available means of
relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                   PETITION DENIED




      *
        See Linda R. S. v. Richard D., 410 U.S. 614, 619 (1973)
("[A] private citizen lacks a judicially cognizable interest in the
prosecution or nonprosecution of another.").

                                2